Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 1 of 14

CL]

 

 

9 llvia i). Onsih COINCB Ey,
} |
man (5 a (ey oP 4et= encHer Tales

[MW Wcsifier> 12 OES

 

 

 

 

 

oyp an VA ETRY IA E ho Fe

of the. kkk.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nulcars Cal rabke laty furh as paca kedbl He
Pest Core iy Ala gat. Stn Maks

liber? kee g  0aANE fhe,

 

 

 

 

 
 

CG Unie Sthebe s_ elec] ie |

al * ve Oh Hon Oli af fies

hE. On Shey JE her pe
“Ling ie shee ob Mele a

 

 

 

 
 
   

a. = bad ee a B
C rg Z
CUereme. (aud. A gig ke retal iahan

 

  
 
 

 

 

 

 

 

 

‘ul §2 teacded fo |
wee to

  
 
   
 
 

 

 

 

 

 

  

foc avec thee heuer labil f An “cad __ fort Oke. a
en St Tay Mlobageam, Loe ntbratle be iy sal
it Hh cs B& Dial a (7

igh traf OLAS”

 

 

 

 

 

 
a . - 7 ==

Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 3 of 14 I

 

 

ole. eul Feige 5 Steve (litsan 10 fe Making, Bt
a4 g, Male Ca AS 74 anQur SAeei(n an #

      
   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

bik OS Supreae

Q. PUSC Braye i Aner 4 fe Zee qed hast ee

pili saldve
) Aevieus

 

  

 

 

 

 

 
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 4 of 14

 

 

 

 

 

 

 

A/C OD CDP NY BCE VUE rn: Or yt

a Halorn “5 Pi

aduality Aas no beaahs

e

C4, (47) td he Cf a fi ££) DS a

wd ON Ayn seal os
s tj “Ys,

- 3 eUr

    
   
  

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 5 of 14 ¢

 

 

zy

 

 

Be spve 2,
ha lsh lanp prise mnenD ge cael Lys s rhuatean

 

4 the _reseixp Ame Alden is Llsele, lacaconed

 

D trons ot Eady CF ul in Delabooe,

 

Ate:

 

Hufcet has been tibedy peisated SL Ayoags
Wo Vack Lh. nerd lead ad eveny tera

 

 

do kbek AIG L. cated go

 

 

 

Aluticess #0 do_be LOY cho ok ra Ta

 

 

    

A) uk é Z LY Fd OVPOZ , CDSACE
LFdlog af

a-dnthe LA 50/4. Mow

 

 

Ware. Laaoacqaecomp ae. desccihod the.

 

llpedelon ‘ty vista kiled 14 He A ap Bustowk
ob Bacdas _¥

 

 

Zase : Aeety dn Sat ok Bloceela 314 cv $279

 

leo Oneal La.

 

 

 

 

 

 

 

 

 

 

 

 

 

tL Adseyr cestap CSE a LIT Ax

 

 

CO Cotees ‘a creat Lo Hue 4

 

 

 
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 6 of 14 Ss

cofouted do a mestal hoald, tretrle

 

 

   

o Aluleey lata S raleasod Alo. en! hbter

 

   

 

ee ens Haid Loom Vt 7. ‘caf
Coupbee. if Shrceupath La _ |

 

 

seus pceserP Llek Logi C1 inten Onte _

 

 

kL lue: d , A ukteat
pote, Haceicar rape Elina cubs |.

 

 

uy fled. tf dle. heel etal Cut 14

 

Bich spate asking fle Casck Lo

 

 

 

 

 

, Aa Teton fs Sten A _,
La 2 rae Adcuys Gaon r-brvf ped

  

   
 

dicah ll turds
Ma ) oh I

 

    

Coal aloben aA qeced 12

 

 

Hicewid laygt ab OK

 

 

 

beanihie Hacrican [la naved Dekelinl

 

in_d, Case!

 

Ay ys & bole ot Aehan clot ad

 

 

 

 

Phe. pcreserr leap Cistaa na) took. abc

 

 

im “i
a Cauple. ay (AVC Fhe “pps I) ache. COU
TT a Aedl St yw FAL. Sel) BAL DY)
Ale) die CAsSe . _Y

 

 

 

 

AlanoFh all F fe Lake cad LD)...

 

 

 

 

 

| rommplaicsh for Le gee mead 45 me
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 7 of 14 bh

ett| crzbk case Hod He of peHlake cove

 

oh Ad Ho Tabh) pleaanw | 72-Nowtr

 

Md fled LP hese ba. Ue! o | AiikwW

 

 

lcarsed te pe of € Fllotecal Exhygptl],

 

 

 
 

as oh evest reuth Gud a oF Apeate oy I

 

er)
i BO Lata fo th sake

 

He _cuterb COGEN

Lock it tithlore Sopot, ty Aral

 

on sud shitkve chereze so

 

hos AQ LOSE) a” “are e ae

 

Ne an” l

 

 

 

 

 

 

   

 

(04 hhhel LIZ LA.

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 8 of 14

 

 

 

Sasgue
poe aliuligaSslechak aa Vind te fide

BEper numecau false i Ycison ms (LiterG@ lly Hostage Sid ta

/ oii hina
( 3

fibethictsian af Croveannrer- Medical Lecacds, Casirg
Haren to he eget SVILE, ac Lhe VA, Med tial Cen hog

 

 

 

. 4
Cavsire Aulmty fo be lemed bis lability at tre i:
Lol J if) Od HO hatcx yl aM pice da Ci

 

 

 

   

    

meson Bot end paolo bot. Dicée 2m soli
_beclece Deule o_ eeCesT.
“ok whe uhh wid if OUeLr bree mothe 2 us

 

 

One has to
(Selechuue Matin)

 

ae ll Wile ot. Loa

  

 

 

    

 

 

 

eh | soe oo 5 Jen & {ult OL
he b bir“ peleestd ae cobuen__

lout _is ro csurd a cleciiad.

 

 

 

 

 

 
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 9 of 14° gS

1 n_& Coxe. Dye Ur mars cuted

tal Maherr. cou ledieh hal __tnoole » ? a2 -
A Ly cal Udeunt Er UA Lat

(Nok onlu does this Si lot slalhine IY Ags Ope

Qu y (Ts Od). Ame (ds ‘, - “OL f\ a op Viowle

whie , Us he (BRDDAA Use A VS ob Alas
D4 cy PF 4

 

 

 

MWS er <el Lap lo
+e often to pa _ eeu Selectuge Sime boc blebsaa

 

 

 

bagi nas at de dhi's cheege. off
std rg fo say (@ legrh, Yin Aye:

 

aly a p ANS bbe J Pa Kie ac clicbe. elt a aad

ff 2
fn! Gey

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 10 of 14

“Dssve Y.

Ex pe died: UTA
ll of He repeated filio lap riconmert ad

“gal he toe sbplaParss Mikey Las Lad! <7
LNA fre. tA hob BR L1G le i Cofuleteha_ eh Cag,

Cone, ton ed Oh. V foe bree

{~ ~~ SH Ag yo. nae COL Aad L) AKA /] _ POLY UL K, of
/ io Li s
nS Le ox 42 Coa: sl5 ALD

ce! ha ederal forpen,
ope epale EL; i, Aithr hat dle Phcee

 

 

 

 

 

 

C Whe ; 7 CL SA bhe ar Yue AQAA ff

LUN
ta. Dr-VEC Aga OVEr YP rn “liewaat 42g

“2

(
Win flute in 5 Conk af Vober tign prt carved.
_ fulS__ courte hie ably. LD AZ. 15 QNGE Ober

Of SEL ADO? JOR 2 ‘) C FIOL) OCD f FR. . ‘

Lo nen Hh JAA.

 
 

 

 

¢ Cnch ike. Cacrcochue
ped iately,

 
Casé 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 11 of 14

/8

 

 

The Couche keel 40 omer a.

_rtads! OX AMA»

tela’ Aneto ne 2a Dtbnder> Pa les O- Qask Ahial /stae

Couch, The couch ps reg ued #0 Ure _@

peeled eR binding: | |
Seta Staably- appeal) —

Li 74 /} time FE ue Cf} sJGSCH4 (aD CLS wef v7
na COuLSLI EZ) LY lL hi EVN LiGxf - De
' ] . 1
aich_‘bple.

 

 

 

  

 

VQ) MALE fof L Zl! UR LG fale...

 

 

 

 

 

 

 

 

 

Kar —yhekceasan does he ees] egethviait

 
\ . ee Document 1-1 Filed 06/08/20 Page 12 of 14 l)

    
 

 

Th someqne al, wheat was ta. rule the
flied a bulsely fled Wy Jani oat te
a QC tA ac Pf A yofE oe

The, t a | 7) ist by yes g Ainvoh FO, SWE, 1ss/ 6
D Mequl corbbnveel od He Ltlerer) xlakes
AY ie) ¥) mht Gi ae VA Ge_pak Cad CRON

 

 

 
 

 

 

 

7 fi os ri 4 f f 2)
4 igel ‘2 i) Uideats b-F7) A 7

yy 4
<li dea Son th OKA,

What dees these £ Hh pp

 

 

 

 

 

 

 

 

OSS 4 le, a

7 PP?
4 = pe g ¥7
V4 SS OF: Vash ‘be 4) he et H frre;

 

 

    
 
   
 

 

| hype PP IAD é ft, a) if Cra |
afhicer “duce He | bot ae Fa, . aaGs pbs? Mak

t} # H fp
uy > an a ears
eK wn rs 3s

gas
Ly fs 4 3 7 ¥

 

   

ae

A |
7
mye
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 13 of 14

Julio da tell te, traf <—
pail br Ada +49 Ait ha go Dll

Tht, IFAD, Ge (ie.

 

 

 

 

 

Hila cb he Fad ig _conetht LA Bere fy
Ng

Caee or comentthe Ale cleclmshance.

 

 

  
  
 

g suidelines are )
UIES O ererrt:

ten, china

BO MVE

Men Ahi aD CH oy Const tabard Isxde!

 

 

 

 

 

 

 

 
 

 

Wel 2 é cad deli Coscecti ue
52 hs 00d oe SSue.. _tn_ Order.

 

 

 
Case 1:20-cv-11090-FDS Document 1-1 Filed 06/08/20 Page 14 of 14 hZ

— ae ts = i vidlehan af fo Const Be,
| | Ne CAR, Thay Kn get fro_/at

toe of be _ Hes Jaless Yor

 

 

 

 

    
 

 

 

 

 

 

 

 

ads ib can be Wed foe aul ddters ite A vken
Disabdids Ge lvl Cichs sult :( Cuil rc) J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
